Citation Nr: 1431988	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for a right knee disorder, to include as secondary to the service-connected lumbar spine disability or any other service-connected disability (a right knee disorder). 

2.  Service connection for a left knee disorder, to include as secondary to the service-connected lumbar spine disability or any other service-connected disability (a left knee disorder). 

3.  Service connection for a right leg disorder, to include as secondary to the service-connected lumbar spine disability or other service-connected disability (a right leg disorder).

4.  Service connection for a left leg disorder, to include as secondary to the service-connected lumbar spine disability or other service-connected disability (a left leg disorder).

5.  Service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability or other service-connected disability (a cervical spine disorder). 

6.  Service connection for sleep apnea, to include as secondary to the service-connected major depressive disorder and adjustment disorder. 

7.  Service connection for headaches, to include as secondary to a service-connected disability.

8.  Service connection for a right hand disorder, to include as secondary to a service-connected disability (a right hand disorder). 

9.  Service connection for a left hand disorder, to include as secondary to a service-connected disability (a left hand disorder). 

10.  Service connection for sleep disturbance, to include as secondary to a service-connected disability.  

11.  Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the right lower extremity. 

12.  Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
July 1972 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  An April 2009 rating decision denied service connection for a cervical spine disability, sleep apnea, left and right knee disabilities, and left and right leg disabilities to include restless leg syndrome.  The Veteran perfected an appeal of these issues.

In June 2011 and September 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been completed.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further discussion with regard to the AOJ compliance with the Board remand directives is contained in the Duties to Notify and Assist and the Remand sections below.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has considered that the April 2013 VA examiner checked "yes" to the question of whether the Veteran's peripheral nerve condition impacts his ability to work.  However, the VA examiner clarified that the Veteran reported that he had to hire two people to carry on some of the functions that he used to perform such as carrying a bucket of dry wall mud or hanging sheetrock, and the Veteran further reported that he could not squat for very long and that he could not perform 75 percent of the labor portion of his job anymore.  This indicates that the Veteran adjusted his job duties from manual labor to managerial work, especially considering that the Veteran is the business owner; however, this does not indicate that the Veteran has been unable to maintain substantially gainful employment as a result of the bilateral lower extremity radiculopathy.  Accordingly, the Board finds that TDIU has not been raised by the evidence and, therefore, is not before the Board on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence

The issues of service connection for a right leg disability and left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has current disabilities of the bilateral knees, the cervical spine, sleep apnea, headaches, and the bilateral hands.  

2.  The Veteran did not sustain an injury or disease of the bilateral knees, cervical spine, or the bilateral hands in service, nor did he have chronic symptoms of any of these conditions in service.
 
3.  The Veteran did not sustain a disease, injury, or event related to headaches or sleep apnea in service, nor did he experience symptoms of sleep apnea in service.

4.  Symptoms of a bilateral knee disability or a cervical spine disability were not continuous after service separation.
 
5.  Symptoms of bilateral knee arthritis or cervical spine arthritis did not manifest to a compensable degree within one year of separation from service.
 
6.  A bilateral knee disability, a cervical spine disability, and sleep apnea are not causally or etiologically related to service.
 
7.  A bilateral knee disability, a cervical spine disability, sleep apnea, headaches, and a bilateral hand disability were not caused by or increased in severity beyond the natural progress of the respective disease by the service-connected lumbar spine disability.

8.  Sleep apnea was not caused by or increased in severity beyond the natural progress of the disease by the service-connected psychiatric disability.

9.  The Veteran's sleep disturbance is a symptom of the service-connected psychiatric disability; the Veteran does not have a separately diagnosed sleep disorder. 

10.  The Veteran's radiculopathy results in disability comparable to no more than mild incomplete paralysis of the sciatic nerve of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left knee disability, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a cervical spine disability, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for sleep apnea, including as secondary to the service connected lumbar spine disability or the service-connected psychiatric disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

5.  The criteria for service connection for headaches, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

6.  The criteria for service connection for a right hand disability, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

7.  The criteria for service connection for a left hand disability, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

8.  The criteria for service connection for sleep disturbance, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

9.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).

10.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  Regarding the claim for an increased rating for bilateral lower extremity radiculopathy, the RO issued a February 2013 notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the claims for service connection for headaches, sleep disturbance, and bilateral hand condition, notice was provided to the Veteran in February 2013 prior to the initial adjudication of the claims in April 2013.  With respect to the remaining claims, notice was provided to the Veteran in January 2009 and February 2009 prior to the initial adjudication of the claims in April 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, and post-service VA and private treatment records, as well as the Veteran's own statements in support of his claims.  Therefore, VA's duty to further assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. 
§ 3.159 (c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  With regard to the claim for service connection for a bilateral knee disability, the Veteran was afforded a VA examination in February 2009, which in September 2013 the Board previously found inadequate.  In April 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in orthopedics.  In June 2013, the requested VHA opinion was incorporated into the record, and the Veteran and his accredited representative were provided with a copy of the VHA opinion.  The Board finds that the June 2013 VHA medical opinion is inadequate because it did not provide an opinion as to whether the bilateral knee disability was caused by or aggravated by the lumbar spine disability as requested by the Board.  Therefore, the February 2009 VA examination and the June 2013 VHA opinion are of no probative value to the issue of service connection for a bilateral knee disability.  Upon remand by the Board in September 2013, the Veteran was afforded another VA examination in November 2013; the Board finds that this examination is adequate for the purposes of deciding the issue of service connection for a bilateral knee disability. 

With regard to the claim for service connection for sleep apnea, the Veteran underwent a VA examination in February 2009, with an addendum opinion in June 2011, and another addendum opinion in May 2012.  As explained in more detail below, the Board finds that the June 2011 addendum report is inadequate because it did not provide an opinion as to whether or not the service-connected depression caused or worsened the Veteran's sleep apnea beyond the natural progression of the disease.  However, the Board finds that the February 2009 examination report and the May 2012 addendum are adequate for purposes of deciding the issue of service connection for sleep apnea.

With respect to the claim for service connection for a cervical spine disability, the Veteran was afforded a VA examination in February 2009 with an addendum opinion in June 2011.  Regarding the claim for service connection for sleep disturbance, the Veteran underwent a VA examination in April 2013.  The Board finds that, taken together, the above-referenced examinations in February 2009, June 2011, and April 2013 are adequate for the purpose of deciding the issues of service connection for a cervical spine disability and sleep disturbance.  The examination reports contain all the findings needed to evaluate the claims for service connection, including the Veteran's history and a rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As for the claims for service connection for headaches and a bilateral hand disability, as the Board will discuss below, the weight of the evidence is against finding that there was in-service injury or disease of headaches or the hands, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between the headaches or the bilateral hand disability and any in-service event.  Moreover, the Veteran has claimed that these conditions are secondary to the non-service-connected cervical spine disability.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, and because there is no primary service-connected disability to which these conditions can be related, the Board finds that a VA examination is not necessary for disposition of these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

Bilateral knee and cervical spine degenerative joint disease, which is a form of arthritis, as well as bilateral numbness and tingling, which is an organic disease of the nervous system, are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims for service connection for a bilateral knee disability, a cervical spine disability, and a bilateral hand disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea, headaches, and sleep disturbance are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) do not apply to such claims.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and degenerative joint disease of the bilateral knees or the cervical spine becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Bilateral Knee Disability

The Veteran contends that service connection is warranted because the current bilateral knee disability is directly related to service or, in the alternative, secondary to the service-connected lumbar spine disability or the non-service-connected cervical spine disability.  See February 2013 VA Form 21-0820.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence establishes that the bilateral knee disability is not related to service or secondary to the service-connected lumbar spine disability.

The Board finds that the Veteran has a current bilateral knee disability; the November 2013 VA examination shows a diagnosis of degenerative joint disease of both knees.  

The Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of a bilateral knee disability, nor were there chronic symptoms related to a bilateral knee disability during service.  With respect to the in-service incurrence, service treatment records show no complaints, treatment, or diagnosis related to a bilateral knee disorder.  The February 1976 service separation examination showed a normal evaluation of the lower extremities; the concurrent report of medical history, completed by the Veteran, showed that the Veteran denied having a history of arthritis, swollen or painful joints, cramps in legs, bone, joint or other deformity, or trick or locked knee, while reporting other problems such as recurrent back pain.  

The Veteran does not specifically contend that a bilateral knee disorder was noted in service, or that symptoms were chronic in service.  In fact, during the February 2009 VA examination, the Veteran denied any in-service trauma to the knees.  

The Board finds that the weight of the evidence establishes that the Veteran did not have continuous symptoms of a bilateral knee disability since service.  The Veteran was discharged from service in May 1976 and filed a claim that same month asserting service connection only for hearing loss and a back disorder and mentioned no symptoms of the knees or lower extremities; it is reasonable to expect that the Veteran would have included all claims he believed were directly related to service at that time.  In August 1976, the Veteran underwent a complete VA examination in which the musculoskeletal system was found to be normal with the exception of a low back disorder and a left knee scar.  

The Veteran also filed claims in February 2000 and September 2000 mentioning only the low back disability and hearing loss and not the knees.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a bilateral knee disability, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain chronic symptoms of bilateral knees in service, or the lack of bilateral knee symptomatology at the time he filed the claim, or both. 

As these records appear to be complete, and do not reflect any treatment or diagnosis related to the bilateral knees or a reported history by the Veteran of having been diagnosed with a knee disability weighs against a finding that the Veteran had continous symptoms of a knee disability since service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Moreover, at the February 2009 VA examination, the Veteran stated that the onset of the lower extremity pain was in 2004 or 2005 and at the November 2013 VA examination, the Veteran reported that he started having knee problems 2 or 3 years earlier.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the weight of the lay and medical evidence of record is against a finding that the Veteran had continuous symptoms of a bilateral knee disability since service; therefore, the criteria for presumptive service connection for arthritis of the knees, under 38 C.F.R. § 3.303(b) based on chronic symptoms in service and continuous symptoms since service, are not met.

The Board finds that the weight of the lay and medical evidence shows that arthritis of the knees did not manifest to a compensable degree in service or within one year of service separation.  In order to establish service connection on a presumptive basis under 38 C.F.R. § 3.307(a)(3), arthritis of the knees had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  Under Diagnostic Code (DC) 5003, in the absence of limitation of motion, a 10 percent rating is awarded for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. 
§ 4.71a (2013).  The record does not show X-ray evidence of bilateral knee arthritis or limitation of motion of the knees within one year of separation from service.  

The Board finds that the weight of the lay and medical evidence of record establishes that the currently-diagnosed bilateral knee disability is not etiologically related to service.  Upon remand by the Board, the Veteran underwent a VA examination in November 2013.  The VA examiner opined that the current bilateral knee disability was less likely than not first manifested during active service and less likely than not caused by an event or incident of active service.  In reaching this conclusion, the VA examiner explained that the Veteran denied knee injury during service, the service separation examination was silent for knee problems, and review of the service treatment records showed no treatment of knee problems.  The VA examiner stated that review of the medical record noted no significant treatment of the knees other than an acute work injury in 2009, which had no residuals.  The VA examiner also indicated that the Veteran reported onset of bilateral knee pain two to three years earlier, which was about 35 years after service.  The Board finds that the November 2013 VA examination report is highly probative with respect to service connection for a bilateral knee disability, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the November 2013 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed bilateral knee disability is not etiologically related to service. 

Turning to the theory of service connection for a bilateral knee disability as secondary to the service-connected lumbar spine disability, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral knee disability was not caused or permanently worsened (aggravated) by the service-connected lumbar spine disability or any other service-connected disability.  The November 2013 VA examiner opined that the current bilateral knee disability is less likely than not caused by or aggravated (worsened in severity beyond a normal progression) by the service-connected lumbar spine disability or other service-connected disability.  In reaching this conclusion, the VA examiner explained that the Veteran has degenerative arthritis of both knees, which is a common finding in construction workers such as the Veteran.  The VA examiner stated that the medical literature does not support a conclusion that a lumbar strain may be a cause of knee degenerative arthritis.  The VA examiner further reasoned that the condition of the back may actually delay development of knee osteoarthritis if the back condition was moderate to severe because such condition would prevent one from work and, therefore, lessen development of degenerative joint disease of the knees.  Addressing the Veteran's concern that he had to kneel more than squat due to the back condition for work at lower levels such as when cutting out dry wall for electrical outlets, the VA examiner opined that kneeling rather than squatting would in fact lessen the load on the knees and, therefore, decrease the development of osteoarthritis of the knees.  Ultimately, the VA examiner stated that, in his opinion, the evidence suggests that the Veteran most likely recently developed bilateral knee pain secondary to prolonged work in the construction business.  

Consistent with the November 2013 VA examiner's opinion, another factor that weighs against finding that the bilateral knee disability is secondary to the service-connected lumbar spine disability is the distant anatomical location between the two disabilities.  Moreover

The Board finds that the November 2013 VA opinion is highly probative with respect to the theory of service connection for a bilateral knee disability as secondary to the service-connected lumbar spine disability because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the November 2013 VA examination report provides competent, credible, and probative evidence which supports the finding that the currently-diagnosed bilateral knee disability is not secondary to the service-connected lumbar spine disability or any other service-connected disability. 

Finally, the Veteran has also contended that the bilateral knee disability is secondary to a cervical spine disability.  As discussed in detail in this decision, the Board has denied service connection for a cervical spine disability; therefore, the claim for service connection for a bilateral knee disability as secondary to a cervical spine disability must be denied because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Insomuch as the Veteran asserts that the bilateral knee disability is directly related to service or in the alternative secondary to the service-connected low back disability or any other service-connected disability, the Board finds that the Veteran is not competent to relate either current bilateral knee disability to active service or to another service-connected disability.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as bilateral knee arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed bilateral knee disability was not incurred in service, is not otherwise related to service, and is not secondary to the service-connected low back disability or any other service-connected disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a bilateral knee disability is not warranted.

Service Connection for a Cervical Spine Disability

The Veteran contends that service connection is warranted because the current cervical spine disability is directly related to service or, in the alternative, secondary to the service-connected lumbar spine disability.  See November 2008 VA Form 21-4138.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence establishes that the cervical spine disability is not related to service or secondary to the service-connected lumbar spine disability.

The Board finds that the Veteran has a current cervical spine disability.  The current diagnosis is degenerative joint disease and multilevel degenerative spondylosis of the cervical spine.  See September 2012 and November 2012 VA treatment notes.

The Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of a cervical spine injury or disease, nor were there chronic symptoms related to a cervical spine disability during service.  With respect to the in-service incurrence, service treatment records show no complaints, treatment, or diagnosis related to a cervical spine disorder.  The February 1976 service separation examination showed a normal evaluation of the neck and spine; the concurrent report of medical history, completed by the Veteran, 

showed that the Veteran denied having a history of arthritis, swollen or painful joints, or bone, joint, or other deformity, while reporting other problems such as recurrent back pain.  

The Veteran does not specifically contend that a cervical spine disorder was noted in service, or that symptoms were chronic in service.  In fact, a January 2013 VA treatment note showed that the Veteran reported that onset of neck symptoms was 10 to 20 years earlier.  

The Board finds that the weight of the lay and medical evidence establishes that the Veteran did not have continuous symptoms of a cervical spine disability since service.  The Veteran was discharged from service in May 1976 and filed a claim that same month asserting service connection only for hearing loss and a back disorder, did not claim service connection for a cervical spine disorder, and mentioned no symptoms of the cervical spine; it is reasonable to expect that the Veteran would have included all claims he believed were directly related to service at that time.  In August 1976, the Veteran underwent a complete VA examination, including the cervical spine, in which the musculoskeletal system was found to be normal with the exception of a low back disorder and a left knee scar.  

The Veteran also filed claims in February 2000 and September 2000 mentioning only the low back disability and hearing loss.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a cervical spine disability, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain chronic symptoms of cervical spine disability in service, or the lack of cervical spine symptomatology at the time he filed the claim, or both. 

As these records appear to be complete, and do not reflect any treatment or diagnosis related to the cervical spine or a reported history by the Veteran of having been diagnosed with a cervical spine disability weighs against a finding that the Veteran had continuous symptoms of a cervical spine disability since service.  See Kahana, 24 Vet. App. at 437; Cf. AZ, 731 F.3d at 1315-18; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803 (7).  Moreover, as explained above, in January 2013, the Veteran reported to a VA physician that his neck symptoms started 10 to 20 years earlier.  See Maxson, 230 F.3d at 1333.  Accordingly, the weight of the lay and medical evidence of record is against a finding that the Veteran had continuous symptoms of a cervical spine disability since service.  Therefore, the criteria for presumptive service connection for arthritis of the spine under 38 C.F.R. § 3.303(b) based on chronic symptoms in service and continuous symptoms since service are not met.

The Board finds that the weight of the lay and medical evidence shows that arthritis of the cervical spine did not manifest to a compensable degree in service or within one year of service separation.  In order to establish service connection on a presumptive basis under 38 C.F.R. § 3.307(a)(3), arthritis of the cervical spine had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  Under DC 5003, in the absence of limitation of motion, a 10 percent rating is awarded for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. § 3.71a.  The record shows no X-ray evidence of cervical spine arthritis or limitation of motion of the cervical spine within one year of separation from service.  

The Board finds that the weight of the lay and medical evidence of record establishes that the currently-diagnosed cervical spine disability is not etiologically related to active service.  The Veteran was afforded a VA examination in February 2009, where the VA examiner diagnosed localized C5-C6 spondylosis and noted that the cervical spine condition began years after military service and that service treatment records were silent for treatment of any neck condition.  The Board finds that the February 2009 VA opinion as it relates to the opinion on in-service incurrence of a cervical spine disability is highly probative, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones, 23 Vet. App. 382; Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the February 2009 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed cervical spine disability is not etiologically related to service. 

Turning to the theory of service connection for a cervical spine disability as secondary to the service-connected lumbar spine disability, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed cervical spine disability was not caused or permanently worsened (aggravated) by the service-connected lumbar spine disability.  

The Veteran is service connected for a lumbar strain.  See May 1976 rating decision.  A lumbar strain is an overstretching or overextension of the musculature of the low back.  See Dorland's Illustrated Medical Dictionary, 1076, 1778 (32nd ed. 2012).

The Veteran underwent a VA examination in February 2009, in which a VA examiner indicated that a lumbar strain does not produce localized spondylosis of the cervical and, therefore, opined that the cervical spine disability is less likely as not caused by or a result of the service-connected lumbar strain.  In June 2011, the Board found that an addendum opinion is required as to whether the cervical spine disability was aggravated (worsened beyond the natural progression) by the lumbar spine disability.  Upon remand, in a June 2011 VA addendum opinion, a VA examiner opined that the cervical spine disability was not worsened beyond the natural course by the service-connected lumbar spine disability.  In reaching this conclusion, the VA examiner explained that review of medical literature offered no evidence that a lumbar strain contributed to disease of the cervical spine.  Taken together, the February 2009 and June 2011 VA opinions are highly probative with respect to service connection for a cervical spine disability as secondary to the service-connected lumbar spine disability because they are adequately based on objective findings as shown by the record as well as the Veteran's history and provide a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 
11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the February 2009 and June 2011 VA examination reports provide competent, credible, and probative evidence which shows that the currently-diagnosed cervical spine disability is not secondary to the service-connected lumbar spine disability. 

Consistent with the VA examination reports, another factor that weighs against finding that the cervical spine disability is secondary to the service-connected lumbar spine disability is the distant anatomical location between the two disabilities.  

Insomuch as the Veteran asserts that the cervical spine disability is directly related to service or in the alternative secondary to the service-connected lumbar spine disability, the Board finds that the Veteran is not competent to relate the current bilateral knee disability to active service or to another service-connected disability.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as cervical spine arthritis.  See Layno, 6 Vet. App. 465. 

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed cervical spine disability was not incurred in service, is not otherwise related to service, and is not secondary to the service-connected lumbar spine disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a cervical spine disability is not warranted.

Service Connection for Sleep Apnea

The Veteran contends that service connection is warranted because sleep apnea is directly related to service, or in the alternative, secondary to the service connected lumbar spine disability or the service-connected depression.  See November 2008 VA Form 21-4138.  

The Board finds that the Veteran has a current disability of sleep apnea; an August 2008 VA sleep study is the first notation of record that the Veteran has a diagnosis of sleep apnea and the Veteran has been on a continuous positive airway pressure (CPAP) machine treatment since then.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed sleep apnea was not incurred in service.  The Veteran was diagnosed with sleep apnea in an August 2008 VA sleep study; the February 2009 and May 2012 VA examination reports confirm such diagnosis.  However, the Veteran did not sustain an injury or disease in service to which sleep apnea can be related, nor did he exhibit symptoms of sleep apnea in service.  The Veteran has not reported the presence of any sleep apnea symptoms in service, and service treatment records do not reflect any complaints related to sleep apnea in service.  The Veteran had no respiratory complaints in service.  At the time of separation from service in February 1976, the Veteran made no mention of sleep apnea during his service separation physical and denied frequent trouble sleeping on the associated report of medical history.  All of the Veteran's sleep apnea complaints, treatment, and diagnoses as shown by the record were made after the August 2008 sleep study, over 32 years after service separation.  The Board finds that such absence of complaints, findings, or treatment during service or post-service until sleep apnea was diagnosed in August 2008 is highly probative, contemporaneous evidence, along with other factors, showing that sleep apnea did not manifest in service.  See Maxson, 230 F.3d at 1333; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Board finds that the weight of the evidence demonstrates that currently diagnosed sleep apnea is not otherwise etiologically related to service.  The Veteran has not attested to the presence of sleep apnea symptoms in service or shortly after service separation and the record contains no evidence indicating a link between currently diagnosed sleep apnea in service.  Apnea means the "cessation of breathing," while sleep apnea refers to a "transient period of cessation of breathing during sleep."  It may result in hypoxemia and vasoconstriction of pulmonary arterioles, producing pulmonary arterial hypertension."  Dorland's Illustrated Medical Dictionary, 117 (32nd ed. 2012).  Without a finding of apnea, based either on sleep studies or on lay observation, there necessarily is no sleep apnea. 

While the Veteran is competent to report the symptoms that he is able to observe through his senses, he has not identified the presence of sleep apnea symptoms in service.  The Veteran has not alleged that he had difficulty sleeping, interrupted sleep, or was aware of any episodes of apnea while sleeping in service.  Insomuch as the Veteran contends that service connection is warranted for sleep apnea, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  A complex disorder such as sleep apnea, that requires the observations and assessments of medical professionals while the subject is asleep, is too complex a disorder that requires special testing (sleep study) to diagnose so a lay person is not competent to diagnosis.  Here, VA treatment records clearly show that sleep apnea was not diagnosed until August 2008.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that sleep apnea was not incurred in service.  The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to sleep apnea or even symptoms related to sleep apnea occurred in service; therefore the claim for service connection for sleep apnea must be denied on a direct basis. 

Turning to the theory of service connection for sleep apnea as secondary to the service-connected lumbar spine disability or the service-connected psychiatric disability, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed sleep apnea was not caused or permanently worsened (aggravated) by the service-connected lumbar spine disability or the service-connected psychiatric disability.  

The Veteran underwent a VA examination in February 2009 that resulted in the opinion that the Veteran's sleep apnea is less likely as not related to or result of service-connected depressive illness or lumbosacral strain.  The VA examiner reasoned that there is no evidence in the literature that remotely suggests that sleep apnea can be caused from a lumbosacral strain or from depression or other anxiety disorders.  

The Veteran's attorney submitted two articles in April 2010 addressing possible connections between depression and sleep apnea, which contradicted the VA examiner's findings.  In June 2011, the Board remanded the issue of service connection for sleep apnea for an addendum opinion to address the possible relationship between sleep apnea and depression, that is, to opine as to whether it is at least as likely as not that the service-connected depression caused or worsened the sleep apnea beyond its natural course.  

Upon remand, in a June 2011 VA addendum opinion, the VA examiner opined that major depression was not caused or aggravated by the Veteran's sleep apnea.  The Board finds that this opinion is inadequate because it did not answer the Board's question on remand as to whether the service-connected depression caused or aggravated the Veteran's sleep apnea.  Accordingly, the June 2011 VA addendum opinion is of no probative value for purposes of this appeal.

A May 2012 VA examination report provided an opinion that depressive disorders do not cause nor permanently aggravate sleep apnea per the scientific research supplied by the Veteran's attorney in the claims file nor in any literature review completed by the VA examiner.  In reaching this conclusion, the VA examiner stated as reasons that the articles supplied by the Veteran provide that there is a correlation between depression and sleep apnea.  The VA examiner explained that correlation is a word that means that there is a co-relationship between two different variables and does not mean causation; the VA examiner also distinguished between causation, which would be directional in nature, and correlation, which does not show directionality.  

Taken together, the February 2009 and May 2012 VA opinions are highly probative with respect to service connection for sleep apnea as secondary to the service-connected lumbar spine disability or the service-connected psychiatric disability because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provide a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the February 2009 and May 2011 VA examination reports provide competent, credible, and probative medical opinion evidence which shows that the currently-diagnosed apnea is not secondary to the service-connected lumbar spine disability or the service-connected psychiatric disability. 

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed sleep apnea is not directly related to service nor is it secondary to the service-connected lumbar spine disability or the service-connected psychiatric disability.  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Headaches, a Right Hand Disability, 
and a Left Hand Disability

The Veteran contends that service connection for headaches, a right hand disability, and a left hand disability is warranted because they are directly related to service or, in the alternative, are secondary to the non-service-connected cervical spine disability. 

The Board finds that the Veteran has current disabilities of both hands as well as headaches.  The Veteran is currently diagnosed with cervicogenic headaches secondary to (non-service-connected) cervical spondylotic disease status post cervical fusion.  See July 2008 VA note.  VA treatment records show complaints of numbness and tingling of the bilateral hands associated with the cervical spine disability.  See VA treatment records dated in September 2012, January 2013, February 2013, and October 2013.  

The Board finds that the weight of lay and medical evidence of record establishes that there was no in-service injury or disease of headaches, a right hand disability, or a left hand disability, nor were there chronic symptoms related to these disabilities during service.  With respect to the in-service incurrence, service treatment records show no injury, complaints, treatment, or diagnoses related to headaches or the hands.  The February 1976 service separation examination showed a normal neurologic evaluation as well as a normal evaluation of the upper extremities; the concurrent report of medical history, completed by the Veteran, showed that the Veteran denied having a history of swollen or painful joints, frequent or severe headaches, joint or other deformity, or painful or "trick" shoulder or elbow while noting other problems such as recurrent back pain.  The Veteran has not contended that headaches, a right hand disability, or a left hand disability were noted in service, or that symptoms were chronic in service.  

The Board next finds that the Veteran did not have continuous symptoms of a bilateral hand disability since service.  The Veteran has not contended that he has had continuous symptoms related to a bilateral hand disability since service.  A  January 2013 VA treatment note showed that the Veteran stated that he had numbness and tingling of the bilateral hands for 6 to 8 months

The Board finds that the Veteran did not have headaches since service.  In fact, the Veteran has not contended that he has had headaches since service.  A January 2013 VA treatment note showed that the Veteran reported that the onset of neck pain and the associated radiating headaches started 10 to 20 years earlier, which is approximately 27 years after service.  
  
Because an in-service injury or disease has not been shown with respect to headaches or a bilateral hand disability, and given that the Veteran did not have chronic symptoms if a bilateral hand disability in service, continuous symptoms of a bilateral hand disability since service, or headaches since service, the Board finds the weight of the lay and medical evidence of record shows that headaches, a right hand disability, and a left hand disability were not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claims.  As such, service connection for headaches, a right hand disability, and a left hand disability is not warranted on a direct basis.

Finally, the Veteran has claimed that headaches, a right hand disability, and a left hand disability are secondary to a cervical spine disability.  As discussed in detail in this decision, the Board has denied service connection for a cervical spine disability; therefore, the claims for service connection for headaches, a right hand disability, and a left hand disability as secondary to a cervical spine disability must be denied because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber, 7 Vet. App. at 516-17; Sabonis, 6 Vet. App. at 430.

Service Connection for Sleep Disturbance

The Veteran contends that service connection for sleep disturbance is warranted because it is directly related to service or, in the alternative, secondary to the service-connected lumbar spine disability or the non-service-connected cervical spine disability.  See February 2013 VA Form 21-0820. 

The Board finds that the weight of the lay and medical evidence establishes that the Veteran's sleep disturbance is a symptom of the service-connected psychiatric disability and, therefore, the Veteran does not have a separately diagnosed sleep disorder.  VA treatment records show complaints of sleep disturbance and the April 2013 VA mental examination noted chronic sleep impairment.  The VA examiner opined that the Veteran does not exhibit a DSM-IV mental sleep disorder secondary to the service-connected lumbar spine disability; in reaching this conclusion, the VA examiner explained that the Veteran has DSM-IV diagnoses of major depressive disorder and pain disorder with medical and psychological factors, both of which result in the Veteran's difficulty sleeping and that the Veteran does not have a separate sleep disorder.  The Veteran is already service connected for a psychiatric disability for which he is rated as 50 percent disabled based on numerous symptoms to include chronic sleep impairment; therefore, the Veteran is already being compensated for chronic sleep impairment as a symptom of the service-connected psychiatric disability, so any separate compensation for the chronic sleep impairment would constitute pyramiding under 38 C.F.R. § 4.14 (2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently diagnosed sleep disorder separate from chronic sleep impairment as a symptom of the service-connected psychiatric conditions, service connection for sleep disturbance is not warranted.  Because the preponderance of the evidence is against the claim for service connection for sleep disturbance, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the severity of the bilateral lower extremity radiculopathy did not change throughout the appeal period; accordingly, staged ratings are not warranted.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Also in this regard, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating and the evaluation of the same manifestation under different diagnoses are to be avoided). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Increased Rating for Bilateral Lower Extremity Radiculopathy

The Veteran's lower extremity radiculopathy is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8520.  DCs 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  
A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

 In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Upon review of the rating schedule, the Board finds no alternative diagnostic code under which it would be more appropriate to evaluate the disabilities.  Since the Veteran is already in receipt of a 10 percent rating for bilateral radiculopathy, the Board will focus on whether a disability rating in excess of 10 percent is warranted for the rating period on appeal.  Based upon the evidence of record, the Board finds that the weight of the lay and medical evidence does not support a finding that the service-connected bilateral lower extremity radiculopathy warrants a rating in excess of 10 percent under DC 8520.  38 C.F.R. § 4.124a.

The Veteran reported that he has shooting pain down the buttocks to the knees and then down to the calves and ankles and that he has numbness in both feet.  See January 2013 Veteran statement.  He indicated that he has numbness in the buttocks and that his pain is rated at an average of 7 to 9 out of 10.  See May 2013 notice of disagreement.  The Board finds the Veteran both competent and credible to report the symptoms associated with his bilateral lower extremity radiculopathy.  See Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

VA Treatment records during the appeal period show that in February 2012 and October 2012, the Veteran reported getting shooting pain every once in a while in both lower extremities but had no weakness, numbness, tingling, and no bowel or bladder complaints.  In January 2013 and February 2013, the Veteran indicated that he had pain that radiated down the buttocks to the knee then to the ankle and sometimes to the toes.  In April 2013, a VA physical therapy notes showed that the Veteran had no radicular symptoms of the lower extremities and was found to be rather vague about numbness or tingling of the lower extremities.  

In connection with this appeal, the Veteran underwent a VA examination in April 2013 where he reported having sharp pain and numbness in the lower back that radiates to both hip areas to the knee and sometimes to the ankle.  On a scale of 1 to 10, the Veteran rated the pain as 5 when he gets up in the morning, which goes down to 4 then goes up to 6-7 by noon, and goes up again to 8-9 by the end of the day; the Veteran indicated that the right lower extremity symptoms were more severe than those of left lower left extremity.  Upon examination, the Veteran was found to have normal gait with mild intermittent radicular pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  The Veteran had normal strength on bilateral knee extension, ankle plantar flexion, and ankle dorsiflexion with no muscle atrophy bilaterally.  The Veteran had normal deep tendon reflexes of the knees and ankles bilaterally and normal sensation to light touch of the bilateral lower extremities.  The VA examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally and a normal evaluation of all other lower extremity nerves.  The VA examiner also concluded that as a result of the bilateral radiculopathy, functioning of the bilateral lower extremities is not so diminished that prosthesis would equally serve the Veteran.  Ultimately, the VA examiner opined that there was no objective evidence of significant chronic radiculopathy of the lower extremities.  

The Board finds that all the symptoms outlined above more nearly approximate mild incomplete paralysis of the sciatic nerve bilaterally, which is consistent with the 10 percent rating under DC 8520.  The Board has considered the Veteran's complaints of pain rated between 4 and 9 out of 10; however, the totality of the lay and medical evidence of record indicates that the disability picture associated with the bilateral lower extremity radiculopathy more nearly approximates the level of mild incomplete paralysis and does not rise to the level of moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.

Therefore, a disability rating in excess of 10 percent for each of the lower extremity radiculopathies is not warranted because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 10 percent based on the relevant symptomatology under DC 8520.  38 C.F.R. 
§ 4.124a.


Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for bilateral lower extremity 

radiculopathy shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild incomplete paralysis of the sciatic nerve as manifested by mild sensory and motor symptoms associated with his bilateral upper extremity ulnar neuropathy.  Specifically, considering the lay and medical evidence of record the Veteran has been found to have mild intermittent radicular pain, mild paresthesias and/or dysesthesias, mild numbness as well as subjective complaints of the bilateral lower extremities.  These symptoms are contemplated by the rating for mild incomplete paralysis as provided in the disability rating schedule under DC 8520 or the alternative rating criteria for neuritis under DC 8620 or neuralgia under DC 8720.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

For these reasons, the Board finds that the schedular rating criteria are adequate to evaluate the Veteran's bilateral lower extremity radiculopathy and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupational and daily life.  The Board has considered that the April 2013 VA examiner checked "yes" to 

question of whether the Veteran's peripheral nerve condition impacts his ability to work.  However, this statement has been addressed in the Introduction section of this decision as part of the Board's consideration of TDIU under Rice. 


ORDER

Service connection for a right knee disorder, to include as secondary to the service-connected lumbar spine disability or any other service-connected disability, is denied. 

Service connection for a left knee disorder, to include as secondary to the service-connected lumbar spine disability or any other service-connected disability, is denied. 

Service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability or other service-connected disability, is denied. 

Service connection for sleep apnea, to include as secondary to service-connected major depressive disorder and adjustment disorder, is denied. 

Service connection for headaches, to include as secondary to a service-connected disability, is denied.

Service connection for a right hand disorder, to include as secondary to a service-connected disability, is denied.

Service connection for a left hand disorder, to include as secondary to a service-connected disability, is denied.

Service connection for sleep disturbance, to include as secondary to a service-connected disability, is denied.  


REMAND

Service Connection for Leg Disorders

The Veteran claims that service connection is warranted for a bilateral leg disorder to include restless leg syndrome (RLS), including as secondary to service-connected disabilities.  The February 2009 examiner appeared to support a diagnosis of RLS and a March 2008 VA note reveals that the Veteran was being treated for RLS; however, the February 2009 VA examiner described this as a neurological or idiopathic disorder, and opined that it was less likely as not caused by or a result of the service-connected lumbar spine disability.  In June 2011, the Board remanded the issues of service connection for a right leg disorder and left leg disorder for an addendum opinion on whether the bilateral RLS was worsened beyond its natural course by the service-connected lumbar spine disability. 

Upon remand, a June 2011 VA addendum opinion was that RLS was not worsened beyond the natural course by the service-connected lumbar spine disability.  In a September 2011 statement, the Veteran's representative requested a VA opinion on whether the bilateral RLS was aggravated by the service-connected bilateral lower extremity radiculopathy.  In a July 2012 VA addendum opinion, the VA examiner indicated that the Veteran was noted to have periodic limb movement in sleep (PLMS), which is often associated with RLS but that the Veteran was not noted to have a diagnosis of RLS.  The VA examiner noted that in medical literature lumbosacral radiculopathy has been identified as a potential secondary cause of RLS; accordingly, the VA examiner opined that, if the Veteran were found to have RLS, then it is at least as likely as not that RLS was associated with the service-connected bilateral lower extremity radiculopathy.  

Thereafter, the RO requested an in-person examination of the Veteran to ascertain if the Veteran has a diagnosis of RLS and, if so, to provide the level of severity of his RLS; if the Veteran was found to not have RLS, the RO requested an opinion on whether PLMS is secondary to the service-connected bilateral lower extremity radiculopathy.  In March 2013, without holding an in-person examination of the Veteran, a VA examiner noted that the record does not reflect a diagnosis of RLS and, as such, thought the opinion is a moot point.  The VA examiner further opined that PLMS is related to the Veteran's sleep apnea.  

Given VA's duty to assist the Veteran in the development of the claim, and considering that the RO requested an in-person examination of the Veteran in order to ascertain whether or not the Veteran has a diagnosis of RLS, the Board finds that an in-person examination with opinion would assist in determining whether or not the Veteran has a current diagnosis of RLS.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  Moreover, the Veteran's attorney provided an article, which lists "uncontrollable shaking of a part of the body" as a side effect of using Fentanyl Transdermal patches.  The Veteran's attorney contends that VA treated the Veteran's lumbar spine disability with Fentanyl Transdermal patches, that when he was removed from these patches, the Veteran began having problems with RLS; therefore, the Veteran's attorney contends that treatment with Fentanyl patches resulted in the Veteran's RLS.  The VA examiner is requested to comment on the article and this contention.

Accordingly, the issues of service connection for a right leg disability and a left leg disability are REMANDED for the following actions:

1. Schedule the Veteran for an appropriate in-person VA examination to assist in determining whether or not the Veteran has a current diagnosed disability of bilateral restless leg syndrome.  The claims file should be made available to the VA examiner for review, and the examination report should reflect such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 


2. 
Based on review of the appropriate records, the examiner is requested to provide the following opinions:

a. Does the Veteran have a diagnosed disability of restless leg syndrome?

b. If the Veteran does not have a current diagnosis of restless leg syndrome:

i. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected bilateral lower extremity radiculopathy caused the Veteran's periodic limb movement in sleep (PLMS) or any other disability resulting in uncontrollable shaking of both lower extremities?

ii. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected bilateral lower extremity radiculopathy aggravated (i.e., permanently worsened in severity beyond the normal progression) the  PLMS (or whatever other disability results in uncontrollable shaking of both lower extremities)?

iii. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that treatment of the lumbar spine by Fentanyl patches caused the PLMS (or whatever other disability results in uncontrollable shaking of both lower extremities)?

iv. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that treatment of the lumbar spine by Fentanyl patches aggravated (i.e., permanently worsened in severity beyond the normal progression) the PLMS (or whatever other disability results in uncontrollable shaking of both lower extremities)?

The examiner is requested to specifically comment on the article provided by the Veteran's attorney, which lists "uncontrollable shaking of a part of the body" as a side effect of using Fentanyl Transdermal patches. 

If the opinion is that there is aggravation (worsening in severity), to the extent that it is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected PLMS before the onset of aggravation, and to indicate the degree of additional disability resulting from the aggravation.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

3. Thereafter, readjudicate the issues of service connection for right leg disability and left leg disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


